Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a rotary compressor comprising a first cylinder, a second cylinder and a third cylinder, a first intermediate partition plate positioned between the first and second cylinder, a second intermediate partition interposed between the second cylinder and the third cylinder, a first outer surface formed as an outer circumferential surface of a first crank shaft portion, a second outer surface formed as an outer circumferential surface of a second crank shaft portion, a third outer surface formed between the first and second outer surface, L1 represents a distance from an intersecting point located on one end side where the first outer surface and the second outer surface intersect each other when the first outer surface and the second outer surface are extended, to the rotation center of the rotary shaft, L2 represents a distance from an intersecting point located on an other end side where the first outer surface and the second outer surface intersect each other, to the Applicant: Toshiba Carrier CorporationDkt. 91615/JPW/PT Inventor: Takuya Hirayama Application No. 17/033,363, filed September 25, 2020 Page 4 rotation center of the rotary shaft, and L3 represents a maximum distance from the third outer surface to the rotation center of the rotary shaft, L1>L3>L2" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/26/2022